Per Curiam,
The court below was clearly right in holding that, during the lifetime of her undivorced husband, Patrick McCartney, who survived her, Ann McCartney was incapable of contracting a valid second marriage, and hence she never was the lawful wife of the intestate Michael A. Clark. The undisputed facts, relating to that subject, bring that branch of the case directly within the ruling of this court in Thomas v. Thomas, 124 Pa. 646. It being thus settled that Ann McCartney never was the wife of the intestate, there was no error in awarding one third of the fund for distribution to his widow Theresa C. Clark and one half of the remaining two thirds to each of his children John J. Clark and Edward A. Clark.
There is nothing in any of the specifications that requires further notice. Neither of them is sustained.
Decree affirmed and appeal dismissed, with costs to be paid by appellants.